Citation Nr: 0631825	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-43 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right knee arthritis, 
status post total knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1963 to July 1967, 
and from February 1974 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.     


FINDING OF FACT

The veteran's right knee disorder is not related to service.  


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed to be 
related to service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
the claimant to submit any other evidence in his or her 
possession that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO in July 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, VA informed the veteran of the 
evidence needed to substantiate his claim, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this letter, VA advised the 
veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  And this letter was provided to the veteran before 
adjudication of his claim in February 2004.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, 
however.  The RO did not provide the veteran with 
information regarding increased ratings and effective dates 
for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).  Any questions as to the appropriate effective date 
to be assigned here are rendered moot because, as noted 
below, the claim for benefits will be denied.  As such, 
notice regarding appropriate disability ratings or effective 
dates would have no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the July 2003 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained VA, private and service 
medical records relevant to the appeal, and provided the 
veteran with compensation examinations for his claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Service Connection

The veteran served in the United States Navy between July 
1963 and July 1967.  In February 1974, the veteran enlisted 
in the United States Army.  But four months later, in June 
1974, the veteran received a medical discharge for a right 
knee disorder.  The veteran now claims service connection, 
claiming that a current right knee disorder relates to the 
disorder he experienced while serving with the Army in 1974.  
For the reasons set forth below, the Board disagrees with 
his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 
3.303(a) (2005).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In general, to establish service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In this matter, the preponderance of the medical evidence 
establishes that the veteran has a current arthritis 
disorder in his right knee.  June 2004 compensation medical 
examination arranged by VA found the veteran with chronic 
right knee osteoarthritis (degenerative joint disease), 
status post right knee total knee replacement performed in 
April 1996.  This diagnosis is supported by private medical 
records dated throughout 1995 and 1996, which show that the 
veteran then had osteoarthritis.  Based on this evidence, 
the first element of Pond is established here for this 
claim.  Pond, 12 Vet. App. at 346.  

With regard to the second element of Pond, the Board notes 
that the RO denied the veteran's claim based on medical 
evidence indicating a pre-service right knee injury.  As 
such, the Board must address the issues of presumption of 
sound condition and of aggravation of pre-service injuries.  
See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.306(b), VAOPGCPREC 3-
03 (July 16, 2003).

In its February 2004 rating decision, the RO found that the 
veteran injured his right knee playing football prior to 
service in 1961, and that this injury was not aggravated 
during service.  The RO then found that service connection 
was not warranted as a result.      

The Board disagrees with the RO's logic in denying service 
connection here.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

In this matter, no "defects, infirmities, or disorders" were 
noted at the time of the veteran's entrance examination in 
January 1974, and there is otherwise no clear and 
unmistakable evidence that the veteran had a pre-service 
right knee injury.  

It is true that a June 1974 report of Medical Board 
Proceedings indicates that the veteran injured his right 
knee prior to service in 1961.  But see Miller v. West, 11 
Vet. App. 345, 348 (1998) (holding that "a bare conclusion, 
even one written by a medical professional, without a 
factual predicate in the record does not constitute clear 
and unmistakable evidence sufficient to rebut the 
presumption of soundness.")  
And it is true that the veteran signed a May 1974 statement 
in which he agreed that he "did not meet 
induction/enlistment standards . . . at the time of [his] 
induction/enlistment."  But see 38 C.F.R. § 3.304(b)(3) 
(signed, in-service statements against interest are of no 
force and effect if no other data do not establish the 
fact).  It is also true, however, that January 1974 entrance 
reports of medical examination and history are negative for 
disorders related to the right knee.  And it is true that, 
after the veteran served in the U.S. Navy from 1963 to 1967 
without any indication of a right knee injury, his 
separation report of medical examination - executed over 
five years after the alleged 1961 football-related knee 
injury - noted no disorder related to the right knee.  

In short, the Board finds that there is an approximate 
balance of positive and negative evidence on the issue of 
whether the veteran was sound upon entry into the army in 
February 1974.  As such, in granting the veteran the benefit 
of the doubt, the Board finds that the veteran was sound 
upon entry into service in February 1974.  38 U.S.C.A. § 
5107.  Of course, where the record is in dispute, a 
conclusion that clear and unmistakable evidence shows a 
preexisting injury is plainly not sustainable.  38 U.S.C.A. 
§ 1111. 

Hence, the Board finds that the presumption of sound 
condition applies in this matter, and that the veteran 
entered service without a right knee disorder.  Therefore, 
based on service medical evidence dated in 1974 showing 
right knee degenerative joint disease and chondromalacia 
patella with recurrent effusion of the right knee, the Board 
finds the second element of Pond established here.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.    

Nevertheless, it is on the third element of Pond where the 
veteran's claim fails.  The record lacks medical evidence of 
a nexus between the current disorder and the in-service 
disorder in 1974.  Rather, the record contains affirmative 
medical evidence that the veteran's service is not related 
to his current right knee disorder.  Specifically, the June 
2004 examiner stated, after reviewing the claims file, that 
the veteran's current disorder is related not to service, 
but to a civilian employment-related knee injury in 1995, 
detailed in the private medical evidence of record.  He 
stated that the absence of symptomatology between 1974 and 
1995 indicated that the current injury is not related to 
service.  He noted that the private examiner did not note 
any continuing right knee symptoms from 1974, but did note 
such symptoms beginning with the work injury in 1995.  With 
regard to the private medical evidence of record, it is 
significant that the records do not address the veteran's 
military service.  As such, the third element of Pond is 
unestablished here.  Pond, 12 Vet. App. at 346.  

As the preponderance of the evidence is against the 
veteran's claim that his in-service right knee disorder 
relates to his current right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board notes that it has reviewed and considered the 
veteran's statements.  But, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to prove the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  


ORDER

Entitlement to service connection for right knee arthritis, 
status post total knee replacement, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


